        Case 2:20-cv-00041-SM-DMD Document 38 Filed 09/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    SUSAN LAFAYE, ET AL.,                                      CIVIL ACTION
        Plaintiffs

    VERSUS                                                     NO. 20-41

    THE CITY OF NEW ORLEANS,                                   SECTION: “E” (3)
        Defendant


                                      ORDER

        Before the Court is Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction.1

        On August 18, 2020, the Court granted Plaintiffs leave to file an amended

complaint “addressing, fully and completely, all arguments raised in the Defendant’s

motion to dismiss.”2 Plaintiffs filed the First Supplemental and Amending Complaint on

September 3, 2020.3

        Accordingly;

        IT IS ORDERED that the Defendant’s Motion to Dismiss for Lack of Subject

Matter Jurisdiction is DENIED WITHOUT PREJUDICE.

        New Orleans, Louisiana, this 14th day of September, 2020.


                                            _____________________________
                                                    SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




1 R. Doc. 21.
2 R. Doc. 36.
3 R. Doc. 37.
